DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “hard” in claim 7 is a relative term which renders the claim indefinite. The term “hard” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Accordingly, it is unclear what types of coatings and materials are being positively recited.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rauber (US 2019/0023386).
	In regards to claim 1, Rauber discloses a drive tube and trunnion assembly (Figs. 4-6), comprising: 
a drive tube (147) including a plurality of grooves (in between projections 157, Fig. 5) formed on an outer surface of the drive tube; 
a trunnion (145 including trunnions 169A, 169B) including a plurality of grooves (in between projections 163, Fig. 5) formed on an inner surface of the trunnion, wherein individual grooves of the plurality of grooves on the trunnion mate with individual grooves of the plurality of grooves on the drive tube to form a plurality of channels (par. 15, Fig. 5); and 
a plurality of cylindrical bearings (165), wherein each of said cylindrical bearings is disposed within an individual channel of the plurality of channels.
Note that the term swashplate trunnion is broadly interpreted as intended use. Although, the trunnion is configured to attach a mast 105 to a rotor assembly 101, the trunnion appears to be capable of being used in a swashplate arrangement. Additionally, the cylindrical bearings are cylindrical based on their truncated circular cross section which forms a partial cylinder shape (Fig. 6).
	In regards to claim 13, Rauber discloses an aircraft rotor assembly, comprising:
a drive tube (147) including a plurality of grooves (in between projections 157, Fig. 5) formed on an outer surface of the drive tube; 
a trunnion (145 including trunnions 169A, 169B) including a plurality of grooves (in between projections 163, Fig. 5) formed on an inner surface of the trunnion, wherein individual grooves of the plurality of grooves on the trunnion mate with individual grooves of the plurality of grooves on the drive tube to form a plurality of channels (par. 15, Fig. 5); and 
a plurality of cylindrical bearings (165), wherein each of said cylindrical bearings is disposed within an individual channel of the plurality of channels.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-10, 12-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Modrzejewski (BR 102013027001 A2, see translation attached) in view of Mason (US Patent 4,051,696).
	In regards to claim 1, Modrzejewski discloses a drive tube and swashplate trunnion assembly (Figs. 3-4A), comprising: 
a drive tube (304) including a plurality of grooves (in between keys 308) formed on an outer surface of the drive tube; 
a swashplate trunnion (312) including a plurality of grooves (in between keys, not labeled) formed on an inner surface of the swashplate trunnion, wherein individual grooves of the plurality of grooves on the swashplate trunnion mate with individual grooves of the plurality of grooves on the drive tube (Figs. 3-4A).
Modrzejewski does not disclose: 
the individual grooves of the plurality of grooves on the trunnion mate with the individual grooves of the plurality of grooves on the drive tube form a plurality of channels; and 
a plurality of cylindrical bearings, wherein each of said cylindrical bearings is disposed within an individual channel of the plurality of channels.
Mason discloses a splined connection (Figs. 4-5, 7d), comprising:
individual grooves of a plurality of grooves (53) on an outer shaft mate with individual grooves of a plurality of grooves (61) on an inner tube to form a plurality of channels (62); and 
a plurality of cylindrical bearings (50, Fig. 7d), wherein each of said cylindrical bearings is disposed within an individual channel of the plurality of channels.
Modrzejewski discloses a splined connection including cylindrical keys (see “cylindrical key” page 3 of translation), however does not disclose the particular arrangement with grooves on the drivetube and trunnion forming channels with cylindrical keys disposed within the channels. Mason, which is analogous art since Mason is reasonably pertinent to the problem of forming a providing and replacing bearings on sliding splined connection faced by the inventor (in particular see Mason Col. 3, lines 53-57), discloses cylindrical bearings disposed within channels formed on grooves which allows for the splines to be easily replaced and reduces the maintenance cost of the spline connection (Mason Col. 3, lines 53-57). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the drive tube and swashplate trunnion assembly of Modrzejewski, by providing a splined connection comprising: individual grooves of a plurality of grooves on an outer shaft mate with individual grooves of a plurality of grooves on an inner tube to form a plurality of channels; and a plurality of cylindrical bearings, wherein each of said cylindrical bearings is disposed within an individual channel of the plurality of channels, as taught by Mason, such that the individual grooves of the plurality of grooves on the swashplate trunnion mate with the individual grooves of the plurality of grooves on the drive tube to form the plurality of channels, to easily replace the bearings and reduce the maintenance cost of the spline connection (Mason Col. 3, lines 53-57).
In regards to claim 2, the modified assembly of Modrzejewski comprises the swashplate trunnion (Modrzejewski 312) has a first surface (bottom surface, see Modrzejewski Fig. 4A; also see bottom surface of 51 in Mason Fig. 4) and an opposing second surface (top surface), and wherein each of the plurality of cylindrical bearings (Mason 50) have a first end and an opposing second end (Mason Fig. 4), and each of the plurality of cylindrical bearings are positioned within an individual channel of the plurality of channels with the first end facing the first surface of the swashplate trunnion (Mason Fig. 4), and further comprising: a base (B) on the first surface of the swashplate trunnion enclosing at least a portion of the first end of each of the plurality of cylindrical bearings (see annotated portion of Mason Fig. 4 below).

    PNG
    media_image1.png
    268
    473
    media_image1.png
    Greyscale

Annotated Portion of Figure 4 of Mason
In regards to claim 3, the modified assembly of Modrzejewski comprising a cap (Mason 38) on the second surface of the swashplate trunnion enclosing the second end (at top) of each of the plurality of cylindrical bearings (Mason Fig. 4).
	In regards to claim 4, the modified assembly of Modrzejewski comprising the cap (Mason 38) is a ring having an inner diameter greater than an outer diameter of the drive tube and an outer diameter greater than or equal to an outer diameter of the swashplate trunnion (Mason Fig. 4).
In regards to claim 6, the modified assembly of Modrzejewski comprising a coating (Mason 85) on the plurality of cylindrical bearings (Mason Fig. 7d).
In regards to claim 7, the modified assembly of Modrzejewski comprising a first hard coat material on the outer surface of the drive tube (see “liner”, Modrzejewski page 3, lines 34-39); and a second hard coat material on the inner surface of the swashplate trunnion (Modrzejewski page 4, lines 33-39), wherein the first and second hard coat material are a different material (Modrzejewski page 3, lines 34-39, page 4, lines 33-39).
In regards to claim 8, Modrzejewski discloses a method for assembling a drive tube and swashplate trunnion assembly, comprising: 
installing a drive tube (304) including a plurality of grooves (in between keys 308) formed on an outer surface of the drive tube; and
installing a swashplate trunnion (312) including a plurality of grooves (in between keys, not labeled) formed on an inner surface of the swashplate trunnion (Figs. 3-4A), wherein the swashplate trunnion (312) has a first surface (bottom surface, see Modrzejewski Fig. 4A) and an opposing second surface (top surface).
Modrzejewski does not disclose 
individual grooves of the plurality of grooves on the swashplate trunnion are mated with individual grooves of the plurality of grooves on the drive tube to form a plurality of channels, and wherein the swashplate trunnion includes a base on the first surface; and
installing a plurality of cylindrical bearings having a first end and an opposing second end, wherein each of the cylindrical bearings is positioned within an individual channel of the plurality of channels with the first end facing the first surface of the swashplate trunnion, and wherein at least a portion of the first end of each of the plurality of cylindrical bearings is enclosed by the base on the first surface of the swashplate trunnion.
Mason discloses a splined connection (Figs. 4-5, 7d), comprising:
individual grooves of a plurality of grooves (53) on an outer shaft (37) are mated with individual grooves of a plurality of grooves (61) on an inner tube to form a plurality of channels (62), and wherein the swashplate trunnion includes a base (portion of 37) on a first surface (bottom surface of outer shaft 37); and 
installing a plurality of cylindrical bearings (50, Fig. 7d), wherein each of said cylindrical bearings is disposed within an individual channel of the plurality of channels (62), wherein each of the cylindrical bearings is positioned within an individual channel of the plurality of channels with the first end facing the first surface of the swashplate trunnion (Fig. 4), and wherein at least a portion of the first end of each of the plurality of cylindrical bearings is enclosed by the base on the first surface of the swashplate trunnion (Fig. 4).
Modrzejewski discloses a splined connection including cylindrical keys (see “cylindrical key” page 3 of translation), however does not disclose the particular arrangement with grooves on the drive tube and trunnion forming channels with cylindrical keys disposed within the channels enclosed by a base. Mason, which is analogous art since Mason is reasonably pertinent to the problem of forming a providing and replacing bearings on sliding splined connection faced by the inventor (in particular see Mason Col. 3, lines 53-57), discloses cylindrical bearings disposed within channels formed on grooves enclosed by a base which allows for the splines to be easily replaced and reduces the maintenance cost of the spline connection (Mason Col. 3, lines 53-57). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the method of Modrzejewski, by providing the splined connection, comprising individual grooves of the plurality of grooves on an outer shaft are mated with individual grooves of the plurality of grooves on an inner tube to form a plurality of channels, and wherein the swashplate trunnion includes a base on a first surface; and installing a plurality of cylindrical bearings, wherein each of said cylindrical bearings is disposed within an individual channel of the plurality of channels, wherein each of the cylindrical bearings is positioned within an individual channel of the plurality of channels with the first end facing the first surface of the swashplate trunnion, and wherein at least a portion of the first end of each of the plurality of cylindrical bearings is enclosed by the base on the first surface of the swashplate trunnion, as taught by Mason, such that the individual grooves of the plurality of grooves on the trunnion mate with the individual grooves of the plurality of grooves on the drive tube to form the plurality of channels, to easily replace the bearings and reduce the maintenance cost of the spline connection (Mason Col. 3, lines 53-57).
	In regards to claim 9, the modified method of Modrzejewski comprises installing a cap (Mason 38) on the second surface of the swashplate trunnion enclosing the second end of each of the plurality of cylindrical bearings (see Mason Fig. 4, as applied to Modrzejewski Fig. 3).
In regards to claim 10, the modified method of Modrzejewski comprises the cap (Mason 38) is a ring having an inner diameter greater than an outer diameter of the drive tube and an outer diameter greater than or equal to an outer diameter of the swashplate trunnion (see Mason Fig. 4, as applied to Modrzejewski Fig. 3).
In regards to claim 12, the modified method of Modrzejewski comprises the plurality of cylindrical bearings includes a coating (Mason 85, Fig. 7d).
In regards to claim 13, Modrzejewski discloses an aircraft rotor assembly (204), comprising: 
a drive tube (304) including a plurality of grooves (in between keys 308) formed on an outer surface of the drive tube; 
a swashplate trunnion (312) including a plurality of grooves (in between keys, not labeled) formed on an inner surface of the swashplate trunnion, wherein individual grooves of the plurality of grooves on the swashplate trunnion mate with individual grooves of the plurality of grooves on the drive tube (Figs. 3-4A).
Modrzejewski does not disclose: 
the individual grooves of the plurality of grooves on the trunnion mate with the individual grooves of the plurality of grooves on the drive tube form a plurality of channels; and 
a plurality of cylindrical bearings, wherein each of said cylindrical bearings is disposed within an individual channel of the plurality of channels.
Mason discloses a splined connection (Figs. 4-5, 7d), comprising:
individual grooves of a plurality of grooves (53) on an outer shaft mate with individual grooves of a plurality of grooves (61) on an inner tube to form a plurality of channels (62); and 
a plurality of cylindrical bearings (50, Fig. 7d), wherein each of said cylindrical bearings is disposed within an individual channel of the plurality of channels.
Modrzejewski discloses a splined connection including cylindrical keys (see “cylindrical key” page 3 of translation), however does not disclose the particular arrangement with grooves on the drivetube and trunnion forming channels with cylindrical keys disposed within the channels. Mason, which is analogous art since Mason is reasonably pertinent to the problem of forming a providing and replacing bearings on sliding splined connection faced by the inventor (in particular see Mason Col. 3, lines 53-57), discloses cylindrical bearings disposed within channels formed on grooves which allows for the splines to be easily replaced and reduces the maintenance cost of the spline connection (Mason Col. 3, lines 53-57). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the drive tube and swashplate trunnion assembly of Modrzejewski, by providing a splined connection comprising: individual grooves of a plurality of grooves on an outer shaft mate with individual grooves of a plurality of grooves on an inner tube to form a plurality of channels; and a plurality of cylindrical bearings, wherein each of said cylindrical bearings is disposed within an individual channel of the plurality of channels, as taught by Mason, such that the individual grooves of the plurality of grooves on the trunnion mate with the individual grooves of the plurality of grooves on the drive tube to form the plurality of channels, to easily replace the bearings and reduce the maintenance cost of the spline connection (Mason Col. 3, lines 53-57).
In regards to claim 14, the modified assembly of Modrzejewski comprises the swashplate trunnion (Modrzejewski 312) has a first surface (bottom surface, see Modrzejewski Fig. 4A; also see bottom surface of 51 in Mason Fig. 4) and an opposing second surface (top surface), and wherein each of the plurality of cylindrical bearings (Mason 50) have a first end and an opposing second end (Mason Fig. 4), and each of the plurality of cylindrical bearings are positioned within an individual channel of the plurality of channels with the first end facing the first surface of the swashplate trunnion (Mason Fig. 4), and further comprising: a base (B) on the first surface of the swashplate trunnion enclosing at least a portion of the first end of each of the plurality of cylindrical bearings (see annotated portion of Mason Fig. 4 below).

    PNG
    media_image1.png
    268
    473
    media_image1.png
    Greyscale

Annotated Portion of Figure 4 of Mason
In regards to claim 16, the modified assembly of Modrzejewski comprising a cap (Mason 38) on the second surface of the swashplate trunnion enclosing the second end (at top) of each of the plurality of cylindrical bearings (Mason Fig. 4).
	In regards to claim 17, the modified assembly of Modrzejewski comprising the cap (Mason 38) is a ring having an inner diameter greater than an outer diameter of the drive tube and an outer diameter greater than or equal to an outer diameter of the swashplate trunnion (Mason Fig. 4).
In regards to claim 18, the modified assembly of Modrzejewski comprising a coating (Mason 85) on the plurality of cylindrical bearings (Mason Fig. 7d).
In regards to claim 19, the modified assembly of Modrzejewski comprising a first coating on the plurality of grooves formed on the outer surface of the drive tube (see “liner”, Modrzejewski page 3, lines 34-39).
In regards to claim 20, the modified assembly of Modrzejewski comprising a coating material on the plurality of grooves formed on the inner surface of the swashplate trunnion (Modrzejewski page 4, lines 33-39).


Allowable Subject Matter
Claims 5, 11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Marshall (US 2020/0377208) disclose a splined connection as part of a swashplate assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
9/23/2022


/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745